Case: 21-50958      Document: 00516432335          Page: 1     Date Filed: 08/15/2022




            United States Court of Appeals
                 for the Fifth Circuit                                 United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                        August 15, 2022
                                    No. 21-50958
                                                                          Lyle W. Cayce
                                                                               Clerk
   Mariela Perez, on behalf of herself and all others similarly situated,

                                                               Plaintiff—Appellee,

                                        versus

   McCreary, Veselka, Bragg & Allen, P.C.; MVBA, L.L.C.,
   formerly known as McCreary, Veselka, Bragg & Allen, L.L.C.,

                                                          Defendants—Appellants.


                   Appeal from the United States District Court
                        for the Western District of Texas
                                No. 1:19-CV-724


   Before Davis, Smith, and Engelhardt, Circuit Judges.
   Jerry E. Smith, Circuit Judge:
          McCreary, Veselka, Bragg & Allen (“MVBA”) is a law firm that spe-
   cializes in collecting debts owed to Texas local governments. In 2019, it sent
   a letter to Mariela Perez demanding that she pay several hundred dollars in
   delinquent utility debt that she owed to the City of College Station. But limi-
   tations on that debt had run, and the letter did not disclose that fact. So Perez
   sued MVBA under the Fair Debt Collection Practices Act (“FDCPA”),
   15 U.S.C. § 1692e. She also sought to certify a class of Texans with time-
   barred debt who had received the same form letter. The district court granted
Case: 21-50958       Document: 00516432335          Page: 2   Date Filed: 08/15/2022




                                     No. 21-50958


   that request, and MVBA appealed under Federal Rule of Civil Proce-
   dure 23(f ).
          On appeal, MVBA does not contest Perez’s standing. But we have an
   “independent obligation to assure that standing exists, regardless of whether
   it is challenged by any of the parties.” Summers v. Earth Island Inst., 555 U.S.
   488, 499 (2009). Perez has standing only if the letter inflicted an injury with
   a “close relationship to a harm traditionally recognized as providing a basis
   for a lawsuit in American courts.” TransUnion LLC v. Ramirez, 141 S. Ct.
   2190, 2200 (2021) (quotation omitted). Because Perez hasn’t shown that she
   has suffered such an injury, we vacate the class-certification order and
   remand with instruction to dismiss for want of jurisdiction.

                                          I.
          When Perez was living in College Station, she incurred $486.57 in
   utility bills that she did not pay. Later, the city hired MVBA to collect the
   debt. The firm tried to do so by sending Perez a form letter demanding pay-
   ment. Notably, her debt had become delinquent four years and one day before
   MVBA sent its letter. Under Texas law, that meant it was unenforceable. See
   Tex. Civ. Prac. & Rem. Code § 16.004(a). But the letter failed to men-
   tion that fact.
          MVBA soon paid a price for its omission. Perez had previously filed
   FDCPA suits against three other defendants. And when she received the
   form letter, she sued MVBA, too.
          Perez alleged that the firm had violated the FDCPA by making a mis-
   representation in connection with an attempt to collect her debts. See
   15 U.S.C. § 1692e. She also sought to represent a class of Texas consumers
   who had received the same form letter from MVBA in connection with their
   time-barred debts. And she requested that she be awarded statutory dam-
   ages, a declaration that MVBA’s debt-collection practices violate the




                                          2
Case: 21-50958      Document: 00516432335           Page: 3    Date Filed: 08/15/2022




                                     No. 21-50958


   FDCPA, costs, and attorneys’ fees.
           Importantly for present purposes, Perez’s complaint highlighted three
   injuries that she suffered as a result of MVBA’s letter. First, she maintained
   that the letter “created a significant risk of harm” in that she might have paid
   her time-barred debts. Second, she claimed that the letter misled and con-
   fused her about the enforceability of her debt. Finally, she said that the letter
   required her to consult an attorney to determine the enforceability of the
   debt.
           After discovery, Perez moved to certify her class. Both parties also
   moved for summary judgment. As relevant here, MVBA contended that
   Perez did not have standing to bring suit because she had not suffered a con-
   crete injury-in-fact under Spokeo, Inc. v. Robins, 578 U.S. 330 (2016). While
   those motions were pending, the Supreme Court decided TransUnion.
   MVBA brought that decision to the attention of the district court in a motion
   for leave to file supplemental authority that reiterated its position that Perez
   had not suffered an injury in fact.
           One day later, the district court ruled on the three motions. First, it
   rejected MVBA’s claim that Perez lacked standing to bring suit. It held that
   the violation of Perez’s statutory rights under the FDCPA constituted a con-
   crete injury-in-fact because those rights were substantive, not procedural. In
   the alternative, it maintained that Perez’s confusion qualified as a concrete
   injury-in-fact. And, in a footnote, it distinguished TransUnion based on its
   facts. Second, it held that MVBA’s letter had violated the FDCPA but factual
   disputes concerning an affirmative defense precluded summary judgment.
   Finally, it certified the proposed class under Rule 23(b)(3).
           MVBA sought permission to appeal the class-certification order under
   Rule 23(f ). It received that permission from a motions panel of our court and
   now appeals.




                                          3
Case: 21-50958      Document: 00516432335           Page: 4     Date Filed: 08/15/2022




                                     No. 21-50958


                                          II.
          Federal courts are courts of limited subject matter jurisdiction.
   Our power to resolve disputes is limited to “Cases” and “Controversies,”
   U.S. Const. art. III, § 2, to prevent us from encroaching on domains prop-
   erly allocated to the other branches in our system of self-government,
   see TransUnion, 141 S. Ct. at 2203; Clapper v. Amnesty Int’l USA, 568 U.S.
   398, 408 (2013); Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992). As
   relevant for our purposes, a lawsuit is not a “Case[ ]” or “Controvers[y]”
   unless the plaintiff can prove that he has standing to bring suit. Lujan,
   504 U.S. at 560–61.
          That requires the plaintiff to “show (i) that he suffered an injury in
   fact that is concrete, particularized, and actual or imminent; (ii) that the
   injury was likely caused by the defendant; and (iii) that the injury would likely
   be redressed by judicial relief.” TransUnion, 141 S. Ct. at 2203. Moreover,
   “standing is not dispensed in gross; rather, plaintiffs must demonstrate stand-
   ing for each claim that they press and for each form of relief that they seek
   (for example, injunctive relief and damages).” Id. at 2208.
          This case involves the first element of standing: the requirement that
   the plaintiff show he has suffered a concrete injury-in-fact. Last Term, the
   Supreme Court clarified standing’s concrete-injury requirement in Trans-
   Union. There, it reiterated that a purported injury is not concrete for pur-
   poses of Article III unless it has a “ʻclose relationship’ to a harm traditionally
   recognized as providing a basis for a lawsuit in American courts.” Trans-
   Union, 141 S. Ct. at 2200 (quoting Spokeo, 578 U.S. at 340–41). That standard
   doesn’t require an “exact duplicate.” Id. at 2204. But “federal courts” may
   not “loosen Article III based on contemporary, evolving beliefs about what
   kinds of suits should be heard in federal courts.” Ibid.
          Some harms plainly have that “close relationship.” Think of “tradi-




                                           4
Case: 21-50958      Document: 00516432335           Page: 5    Date Filed: 08/15/2022




                                     No. 21-50958


   tional tangible harms, such as physical harms and monetary harms.” Ibid.
   But intangible harms can also be concrete. Think of the kind of harms recog-
   nized in longstanding tort law or the Constitution itself. See ibid. When
   evaluating whether intangible harms are concrete, Congress’s views are also
   entitled to “due respect.” Ibid. “Congress may ʻelevate to the status of
   legally cognizable injuries concrete, de facto injuries that were previously
   inadequate in law.’” Spokeo, 578 U.S. at 341 (alteration adopted and quotation
   omitted).
          But “Congress’s creation of a statutory prohibition or obligation and
   a cause of action does not relieve courts of their responsibility to indepen-
   dently decide whether a plaintiff has suffered a concrete harm under Arti-
   cle III.” TransUnion, 141 S. Ct. at 2205. Any other rule would allow Congress
   to grant private plaintiffs a personal stake in enforcing regulatory law and
   ultimately usurp the President’s Article II authority to execute the laws. See
   id. at 2206–07 & nn.2–3. And that would aggrandize our power by letting us
   resolve disputes that are not “of a Judiciary Nature.” 2 The Records of
   the Federal Convention of 1787, at 430 (M. Farrand ed. 1911)
   (Statement of James Madison).
          So TransUnion is clear: A plaintiff always needs a concrete injury to
   bring suit, and injuries are concrete only if they bear a “close relationship” to
   injuries that courts have traditionally recognized as concrete. But how close
   is close enough? The Supreme Court hasn’t provided an exact formulation.
   But then-Judge Barrett got it right in Gadelhak v. AT&T Services Inc., 950 F.3d
   458, 462 (7th Cir. 2020): “[W]e are meant to look for a ʻclose relationship’
   in kind, not degree.” After all, Congress’s ability to “elevate” harms “to the
   status of legally cognizable injuries,” TransUnion, 141 S. Ct. at 2205 (quota-
   tion omitted), implies that the level of harm required at common law “does
   not stake out the limits of [its] power to identify harms deserving a remedy,”
   Gadelhak, 950 F.3d at 463.



                                          5
Case: 21-50958         Document: 00516432335               Page: 6      Date Filed: 08/15/2022




                                          No. 21-50958


           Picking up on that cue, our court has already recognized that we must
   “focus[ ] on types of harms protected at common law, not the precise point
   at which those harms become actionable.” Cranor v. 5 Star Nutrition, L.L.C.,
   998 F.3d 686, 693 (5th Cir. 2021) (quotation omitted). Beyond the Seventh
   Circuit, many of our sister circuits have done the same. 1 So a plaintiff doesn’t
   need to demonstrate that the level of harm he has suffered would be action-
   able under a similar, common-law cause of action. But he does need to show
   that the type of harm he’s suffered is similar in kind to a type of harm that the
   common law has recognized as actionable. If he can’t do that, he hasn’t
   suffered a concrete injury and doesn’t have standing to bring suit.

                                               III.
           That brings us to this case. Before the district court, MVBA claimed
   that Perez hadn’t suffered a concrete injury. It failed to do so on appeal. But
   we have an obligation to assure ourselves of jurisdiction—even in “limited”
   Rule 23(f ) interlocutory appeals that typically embrace “only the issue of
   class certification.” Bertulli v. Indep. Ass’n of Cont’l Pilots, 242 F.3d 290, 294
   (5th Cir. 2001); see also Flecha v. Medicredit, Inc., 946 F.3d 762, 769 (5th Cir.
   2020). And in a class action, “federal courts lack jurisdiction if no named
   plaintiff has standing.” Frank v. Gaos, 139 S. Ct. 1041, 1046 (2019) (per
   curiam). Accordingly, we directed the parties to be prepared to discuss at oral
   argument whether Perez had suffered a concrete injury-in-fact under
   TransUnion.


           1
             See Krakauer v. Dish Network, LLC, 925 F.3d 643, 653–54 (4th Cir. 2019); Golan
   v. FreeEats.com, Inc., 930 F.3d 950, 959 (8th Cir. 2019); Lupia v. Medicredit, Inc., 8 F.4th
   1184, 1191 (10th Cir. 2021); Hunstein v. Preferred Collection & Mgmt. Servs., Inc., 17 F.4th
   1016, 1024–27 (11th Cir.), reh’g en banc granted, opinion vacated, 17 F.4th 1103 (11th Cir.
   2021). Two others have also focused on the “character” of the relevant harms. Melito v.
   Experian Mktg. Sols., Inc., 923 F.3d 85, 92–93 (2d Cir. 2019); Susinno v. Work Out World Inc.,
   862 F.3d 346, 352 (3d Cir. 2017).




                                                 6
Case: 21-50958         Document: 00516432335               Page: 7      Date Filed: 08/15/2022




                                          No. 21-50958


           There, Perez’s counsel advanced five theories for holding that Perez
   had suffered a concrete injury-in-fact. As he had before the district court, he
   claimed that the violation of Perez’s rights under the FDCPA itself qualified
   as an injury-in-fact. He again pressed three theories of injury that were men-
   tioned in Perez’s complaint: that the letter subjected Perez to a material risk
   of financial harm, that it confused or misled her, and that it required her to
   waste her time by consulting with an attorney. And he advanced a new theory
   that the receipt of the unwanted letter was analogous to the tort of intrusion
   upon seclusion. Perez has failed to meet her burden for all of those theories.

                                                A.
           We begin with Perez’s request for damages. First, Perez claims that
   the violation of her statutory rights under the FDCPA itself qualifies as a
   concrete injury. The district court advanced a similar contention, reasoning
   that Perez’s suit related to her substantive right to be free from misleading
   information instead of a “bare procedural violation” of the FDCPA that
   would not be cognizable under Spokeo, 578 U.S. at 341.
           TransUnion forecloses those theories. It explicitly held that “Arti-
   cle III standing requires a concrete injury even in the context of a statutory
   violation.” 141 S. Ct. at 2205 (quoting Spokeo, 578 U.S. at 341); see also id.
   (“[U]nder Article III, an injury in law is not an injury in fact.”). It “reject[s]
   the proposition that ʻa plaintiff automatically satisfies the injury-in-fact re-
   quirement whenever a statute grants a person a statutory right and purports
   to authorize that person to sue to vindicate that right.’” 2 And it emphasizes
   that a hypothetical lawsuit based only on the violation of an environmental


           2
             Id. (quotation omitted); see also id. (“For standing purposes . . . , an important
   difference exists between (i) a plaintiff ’s statutory cause of action to sue a defendant over
   the defendant’s violation of federal law, and (ii) a plaintiff’s suffering concrete harm
   because of the defendant’s violation of federal law.”).




                                                 7
Case: 21-50958      Document: 00516432335           Page: 8     Date Filed: 08/15/2022




                                     No. 21-50958


   statute “may not proceed because that plaintiff has not suffered any physical,
   monetary, or cognizable intangible harm traditionally recognized as providing
   a basis for a lawsuit in American courts.” Id. at 2206.
          Nor is Spokeo to the contrary. Granted, that opinion held that a “bare
   procedural violation” of a statute does not qualify as an injury-in-fact.
   578 U.S. at 341. But Spokeo merely cited that as an “example” of a statutory
   violation that alone would not create an injury-in-fact. Id. Again, regardless
   of whether a statutory right is procedural or substantive, Spokeo emphasized
   that “Article III standing requires a concrete injury even in the context of a
   statutory violation.” Id.     Its reference to procedural violations merely
   underscored that conclusion: The “[d]eprivation of a procedural right with-
   out some concrete interest that is affected by the deprivation . . . is insuffi-
   cient to create Article III standing.” Id. (quoting Summers, 555 U.S. at 496).
   For Article III purposes, Spokeo never distinguished between substantive and
   procedural statutory rights. Accordingly, Perez’s first theory doesn’t estab-
   lish that she has standing to bring suit.
          Second, Perez maintains that MVBA’s letter subjected her to a material
   risk of financial harm and that that exposure qualifies as a concrete injury.
   Specifically, Perez claims that her receipt of the letter subjected her to a risk
   that she might accidentally pay her time-barred debts.
          This theory, too, is foreclosed by TransUnion. Remember: A plaintiff
   always must be able to point to a concrete injury to bring suit. And if a risk
   hasn’t materialized, the plaintiff hasn’t yet been injured. TransUnion held
   that merely being subjected to a risk of future harm cannot support a suit for
   damages. 141 S. Ct. at 2210–11. A plaintiff can sue for damages if the risk
   materializes or causes a separate injury-in-fact, such as emotional distress. Id.
   But those are suits based on those injuries, not the risk itself. Id.
          Once again, Spokeo doesn’t save this theory. That case acknowledged




                                           8
Case: 21-50958      Document: 00516432335          Page: 9   Date Filed: 08/15/2022




                                    No. 21-50958


   that a “material risk of harm” can “satisfy the requirement of concreteness.”
   578 U.S. at 341–42. But TransUnion clarified that this language applied to
   “forward-looking” suits for declaratory or injunctive relief that seek to “pre-
   vent the harm from occurring.” 141 S. Ct. at 2210–11. A suit for damages
   demands compensation for injuries that a plaintiff has suffered in the past, so
   that principle doesn’t apply.
          True, we have previously held that a plaintiff’s “expos[ure] . . . to a
   real risk of financial harm” caused by an FDCPA violation can qualify as a
   concrete injury-in-fact in a suit for damages. See Sayles v. Advanced Recovery
   Sys., Inc., 865 F.3d 246, 250 (5th Cir. 2017), aff’g 206 F. Supp. 3d 1210 (S.D.
   Miss. 2016) (awarding damages to the plaintiff ). But that case predated
   TransUnion by nearly four years, and we aren’t bound by panel opinions that
   the Supreme Court has “implicitly overruled.” In re Bonvillian Marine Serv.,
   Inc., 19 F.4th 787, 792 (5th Cir. 2021) (quotation omitted). One way that can
   happen is “if a subsequent Supreme Court opinion establishes a rule of law
   inconsistent with [our] precedent.” Id. (quotation omitted). Sayles can’t be
   squared with TransUnion, so TransUnion controls. And that means the un-
   materialized risk Perez experienced can’t support her suit for damages.
          Third, Perez says the confusion she experienced from MVBA’s letter
   qualifies as a concrete injury. The district court endorsed that theory, but we
   disagree.
          Perez’s argument isn’t entirely clear, but we understand her to analo-
   gize the confusion she suffered to fraudulent-misrepresentation torts. Such
   torts make A liable for B’s pecuniary losses where A intentionally misleads B
   and B justifiably relies on that misrepresentation. Restatement (First)




                                         9
Case: 21-50958        Document: 00516432335               Page: 10        Date Filed: 08/15/2022




                                           No. 21-50958


   of Torts §§ 525, 549, 553 (Am. L. Inst. 1938). 3 Perez’s confusion bears
   some similarities to those torts. After all, her confusion is the result of
   MVBA’s allegedly misleading letter, and those torts make tortfeasors liable
   for similar misrepresentations.
           But Perez’s problem is that her confusion isn’t similar “in kind” to the
   harm recognized by fraudulent misrepresentation, Gadelhak, 950 F.3d at 462,
   and that’s what matters for standing purposes. The nature of the harm rec-
   ognized by fraudulent misrepresentation is a traditional, tangible harm: the
   “pecuniary loss” the plaintiff sustains. 4                  And that means Perez’s
   confusion—which can only be an intangible harm, if it’s a harm at all—is
   necessarily different “in kind” from her common-law analog. Gadelhak,
   950 F.3d at 462. We thus join several of our sister circuits in holding that the




           3
              As an originalist matter, it would make the most sense to limit the category of
   concrete harms to those recognized at the time Article III was ratified. But TransUnion
   relied in part on the twentieth-century Restatement (First) of Torts to establish the nature of
   several types of concrete harms. 141 S. Ct. at 2208–09. Likewise, the Courts of Appeals—
   including this one—have relied on both the Restatement (First) and the Restatement (Second)
   to do the same. See, e.g., Amrhein v. eClinical Works, LLC, 954 F.3d 328, 334 (1st Cir. 2020);
   Melito, 923 F.3d at 93; Susinno, 862 F.3d at 351; Krakauer, 925 F.3d at 653; Cranor, 998 F.3d
   at 691; Buchholz v. Meyer Njus Tanick, PA, 946 F.3d 855, 864 (6th Cir. 2020); Gadelhak,
   950 F.3d at 462; Braitberg v. Charter Commc’ns, Inc., 836 F.3d 925, 930 (8th Cir. 2016); Van
   Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037, 1043 (9th Cir. 2017); Lupia, 8 F.4th
   at 1191; Salcedo v. Hanna, 936 F.3d 1162, 1171 (11th Cir. 2019); Owner-Operator Indep.
   Drivers Ass’n, Inc. v. U.S. Dep’t of Transp., 879 F.3d 339, 345 (D.C. Cir. 2018). So we, too,
   will rely on the Restatements.
           4
             Restatement (First) § 549; see also id. § 553 (noting that liability attaches
   for “the loss caused by the making of the gift” (emphasis added)); Restatement (Sec-
   ond) of Torts §§ 525, 529 (Am. L. Inst. 1977); cf. Trichell v. Midland Credit Mgmt.,
   Inc., 964 F.3d 990, 997–98 (11th Cir. 2020) (holding that the plaintiffs had not suffered a
   harm similar in kind to fraudulent misrepresentation because they had not suffered actual
   damages).




                                                 10
Case: 21-50958        Document: 00516432335               Page: 11       Date Filed: 08/15/2022




                                          No. 21-50958


   state of confusion, absent more, is not a concrete injury under Article III. 5
           Fourth, Perez says the time she wasted by consulting with her lawyer
   after receiving the letter qualifies as a concrete injury. Absent an allegation
   that Perez paid her attorney anything for the consultation, we must assume
   that her purported injury is solely lost time.
           Perez doesn’t offer a common-law analog to the time-based injury she
   claims to have suffered. In other words, she has not met her “burden [to]
   demonstrate[e] that [she has] standing” based on that theory. TransUnion,
   141 S. Ct. at 2207. After all, how can we decide whether two harms have a
   “close relationship” if we don’t know what one of them is? Id. at 2200
   (quotation omitted). It is not our job to “conjure up possible theories” that
   could carry a litigant’s burden. Raley v. Hyundai Motor Co., 642 F.3d 1271,
   1275 (10th Cir. 2011).
           Besides, we are not aware of any tort that makes a person liable for
   wasting another’s time. Although tort plaintiffs can sometimes recover dam-
   ages for the opportunity costs attributable to the tort, the nature of the
   underlying harm is different—e.g., physical damage in the case of a personal
   injury suit. Like at least one of our sister circuits, we are thus skeptical that a
   time-based injury alone could qualify as a concrete injury. Cf. Brunett,
   982 F.3d at 1069. Still, we do not conclusively decide whether such injuries
   are closely related to traditional harms, permitting future parties to develop
   the question further. We hold only that Perez did not carry her burden to
   show that a time-based injury could sustain her claims.



           5
             Garland v. Orlans, PC, 999 F.3d 432, 438 (6th Cir. 2021); Brunett v. Convergent
   Outsourcing, Inc., 982 F.3d 1067, 1068 (7th Cir. 2020); see also Trichell, 964 F.3d at 997–98.
   The Eighth Circuit also appeared to endorse this holding in Ojogwu v. Rodenburg Law Firm,
   26 F.4th 457, 463 (8th Cir. 2022).




                                                11
Case: 21-50958        Document: 00516432335              Page: 12       Date Filed: 08/15/2022




                                          No. 21-50958


           Finally, Perez claims that her receipt of an unwanted letter caused her
   to suffer a concrete injury analogous to the tort of intrusion upon seclusion.
   Once again, we disagree.
           A person commits the tort of intrusion upon seclusion by “intention-
   ally intrud[ing], physically or otherwise, upon the solitude or seclusion of
   another or his private affairs or concerns . . . if the intrusion would be highly
   offensive to a reasonable person.” Restatement (Second) § 652B.
   One pattern of liability is for repeated, harassing communications. See id.
   cmt. d; Gadelhak, 950 F.3d at 462.
           TransUnion explicitly recognized that harms analogous to this tort can
   qualify as concrete. See 141 S. Ct. at 2204 (citing Gadelhak, 950 F.3d at 462).
   Before and after TransUnion, many of our sister circuits also held that un-
   wanted communications could cause concrete injuries similar to intrusion
   upon seclusion or other privacy torts. 6 Since the harms elevated by Congress
   need only be similar “in kind, not degree,” Gadelhak, 950 F.3d at 462, it
   seems to follow that a single unwanted communication could qualify as a con-
   crete injury even though intrusion upon seclusion requires many. So how can
   we say that Perez’s receipt of the letter did not inflict a concrete injury?
           The answer is that Congress didn’t elevate the receipt of a single,
   unwanted message to the status of a legally cognizable injury in the FDCPA.
   Perez sued MVBA for violating the statute’s antifraud provision. 15 U.S.C.
   § 1692e. Congress’s concern in prohibiting “false, deceptive, or misleading
   representation[s] or means in connection with the collection of any debt”


           6
             Melito, 923 F.3d at 92–93; Susinno, 862 F.3d at 351; Krakauer, 925 F.3d at 653;
   Gadelhak, 950 F.3d at 462; Van Patten, 847 F.3d at 1042–43; Lupia, 8 F.4th at 1191; Hunstein,
   17 F.4th at 1023–24; but see Salcedo, 936 F.3d at 1172. Two circuits—including this one—
   have also recognized that unwanted communications can inflict a concrete injury analogous
   to a nuisance or a public nuisance. Cranor, 998 F.3d at 692; Golan, 930 F.3d at 959.




                                                12
Case: 21-50958         Document: 00516432335                Page: 13        Date Filed: 08/15/2022




                                            No. 21-50958


   wasn’t consumer privacy. It was the economic harms that consumers suf-
   fered due to aggressive and unfair attempts to collect their debts. See id.
   § 1692(a) (finding that “[a]busive debt collection practices contribute to the
   number of personal bankruptcies, to marital instability, [and] to the loss of
   jobs”).
           Congress also expressed concern about “invasions of individual pri-
   vacy.” Id. § 1692(a). But it addressed those problems through a different
   section of the FDCPA: the statute’s prohibition on harassment and abuse. Id.
   § 1692d. Perez hasn’t sued MVBA based on that provision, so she can’t boot-
   strap the harms it recognizes as actionable to demonstrate standing to sue
   based on a different provision. 7
           Anyway, the FDCPA’s harassment provision doesn’t recognize that a
   single unwanted message qualifies as a concrete harm. Instead, its closest
   analog to an unwanted letter—unwanted telephone calls—must be made
   “repeatedly or continuously.” 15 U.S.C. § 1692d(5). Its general prohibition
   on actions that “harass, oppress, or abuse” a debtor carries the same conno-
   tation. Id. § 1692d. Accordingly, even if Congress could elevate a single
   unwanted message to the status of a concrete injury, it hasn’t done so here.
   Perez does not have standing to bring her suit for damages.

                                                  B.
           That brings us to Perez’s request for a declaratory judgment. Perez
   asks us to declare that MVBA’s debt-collection practices violate the FDCPA.
   But Perez must “demonstrate standing” for this “form of relief,” too.



           7
             Other circuits have also rejected the use of privacy-related torts to bootstrap
   standing when a plaintiff sues a defendant for violating statutory provision that do not
   involve privacy. Ward v. Nat’l Patient Acct. Servs. Sols., Inc., 9 F.4th 357, 362 (6th Cir. 2021);
   cf. Gunn v. Thrasher, Buschmann & Voelkel, P.C., 982 F.3d 1069, 1071 (7th Cir. 2020).




                                                  13
Case: 21-50958     Document: 00516432335            Page: 14    Date Filed: 08/15/2022




                                     No. 21-50958


   TransUnion, 141 S. Ct. at 2208. Once again, none of her claimed injuries is
   concrete. Our reasoning is the same except for one of Perez’s purported
   injuries: the risk of financial harm she suffered from MVBA’s letter.
          As we have previously explained, a risk of injury does not qualify as
   concrete harm for purposes of a damages claim. But the story is different
   where a plaintiff requests a “forward-looking” remedy such as an injunction
   or declaration. TransUnion, 141 S. Ct. at 2210; see also City of Austin v. Paxton,
   943 F.3d 993, 1002 (5th Cir. 2019). That’s because standing doesn’t always
   require a plaintiff’s concrete injury to be “actual”—i.e., an injury that the
   plaintiff has already sustained. Lujan, 504 U.S. at 560 (quotation omitted).
   A plaintiff can sometimes show standing by pointing to a concrete injury that
   is “imminent.” Id. (quotation omitted). Accordingly, “a material risk of
   future harm” permits the plaintiff to sue “to prevent the harm from occur-
   ring, at least so long as the risk of harm is sufficiently imminent and substan-
   tial.” TransUnion, 141 S. Ct. at 2210.
          The problem for Perez is that she doesn’t allege that she is currently
   subject to a material risk of financial harm. Instead, she says that she suffered
   that risk in the past. According to her complaint, Perez was confused by
   MVBA’s letter and might have accidentally paid a time-barred debt. But that
   confusion dissipated once she consulted her attorney. She hasn’t alleged facts
   that show she might receive another misleading letter from MVBA in the
   future. So she can’t point to an “imminent” concrete harm to support her
   request for forward-looking relief.
          Nor can the risk she suffered in the past give her standing to bring suit.
   We have already explained why that risk does not qualify as a concrete injury
   under TransUnion. But even if that weren’t true, forward-looking relief like
   injunctions and declarations couldn’t fix it. And that means Perez’s couldn’t
   meet standing’s redressability requirement when seeking that relief. Stringer




                                            14
Case: 21-50958      Document: 00516432335            Page: 15   Date Filed: 08/15/2022




                                      No. 21-50958


   v. Whitley, 942 F.3d 715, 720 (5th Cir. 2019). Thus, Perez doesn’t have stand-
   ing to bring a suit for a declaration.
                                     * * * * *
          The class-certification order is VACATED, and the case is
   REMANDED with instruction to dismiss for want of jurisdiction.




                                            15